Bates, Judge,
delivered the opinion of the court.
This is an action for unlawful detainer. The complaint showed that the plaintiff, on the 21st of June, 1849,'leased to one Brown, for the term of ten years from that date, a lot of ground in the city of St. Louis ; that the defendant occupied a part of said premises under said lease and lessee; that the term granted by said lease had fully expired by lapse of time; that the lease contained a covenant by the lessee to erect certain buildings on the land, and that they had not been erected; that the lease provided that any failure by the lessee to perform a covenant should create a forfeiture of the lease, of which notice might be given the lessee or his legal representatives, and that such notice had been given the defendant; and that the plaintiff had in writing demanded of the defendant the possession of the premises, which he refused.
*307At the trial, the plaintiff gave in evidence the lease to Brown, which was for the terna of ten years, and contained also this provision: “ This lease shall be renewed for ten years longer after the expiration hereof, provided the said lessee, or his legal representatives or assigns, shall punctually pay all the rent and taxes of every description, nature or kind, which may be assessed on or legally demanded of said premises, as the same shall become due, and perform all othen covenants, agreements and stipulations herein set forth ; and said renewed lease shall contain all the covenants, agreements and stipulations this lease contains, except that the annual rent in such renewed lease shall be at the rate of six per centum on the ascertained value of said lot of ground; which valuation shall be made without any reference to the improvements erected on said premises, and as if none were made and erected on said premises; should said lessor and lessee, or their legal representatives or assigns, be unable to agree upon the value of said premises, then said lessor and lessee, or their legal representatives or assigns, shall each appoint a competent and disinterested person to value said premises, both of whom shall be freeholders and residents of the city of St. Louis; but should the two appraisers so chosen be unable to agree upon the value of said premises, then said two appraisers first chosen shall appoint a third competent and disinterested person, who shall be resident and freeholder in the city of St. Louis ; and should said two appraisers first chosen be unable to agree upon the third appraiser, then he shall be elected by lot from the two named by said appraisers first chosen,” with other provisions as to the renewed lease.
Then followed this provision :
“ This lease may be renewed for ten years longer after the expiration hereof (viz., commencing on the first day of June, 1869, and ending on the last day of May, 1879) in the same manner as hereinbefore set forth, and subject to all the covenants, agreements and stipulations hereinbefore mentioned.”
It was then admitted that John Garuhart became the as*308signee of said lease in due form, and that the defendant went into possession of the premises prior to the first day of June, 1859, as the tenant of Garnhart, and continued to occupy the premises.
The plaintiff then proved that he had, in writing, demanded possession of the premises from the defendant, stating in his demand that the term was ended by lapse of time, and also that it had been determined by forfeiture.
There was no evidence given of any failure by the lessee, or his assigns, to perform the covenants contained in the lease on the part of the lessee; but, on the contrary, it was admitted that they had “ performed in proper time all the conditions of said lease.”
It was also admitted that Garnhart, on the 2d of June, 1859, gave the plaintiff notice of the appointment by him of a proper person to appraise the lot leased, in conjunction with one to be appointed by the plaintiff, and the plaintiff refused to appoint an appraiser or to renew the lease. Upon the evidence, the court instructed, in effect, that the plaintiff was entitled to recover.
The defendant is regarded fas evidently he was regarded by the court below and by the parties) as having the same relation to the plaintiff, as to this suit, that the original lessee would have had if he had remained in possession of the premises. The action is brought under the third section of the act concerning forcible entries and detainers, which is as follows: “ When any person shall wilfully and without force hold over any lands, tenements, or other possessions, after the termination of the time for which they were demised or let to him, or the person under whom he claims * * * and after demand made in writing for the deliverance of the possession thereof, by the person having the legal right to such possession, his agent or attorney shall refuse or neglect to quit such possession, such person shall be deemed guilty of an unlawful detainer.”
The determination of the lease by forfeiture, set up in the complaint, was abandoned at the trial, and therefore the sole *309question is whether the time had expired for which the premises were demised to Brown, under whom the defendant claims. The term of ten years had expired, and although the evidence showed that the lessee was entitled to a renewal of the lease, yet this was an equitable right which a justice of the peace could not inquire into and give the relief to which the lessee was in equity entitled. (Ridgly v. Stillwell, 28 Mo. 400.) That this may be a hard case of oppression by the landlord, cannot affect the legal question involved. The lessee has his remedy in another form of action.
Judgment affirmed;
the other judges concur.